JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00288-CR

                  EX PARTE KEITH WILSON GOODSON, Appellant

      Appeal from the 184th District Court of Harris County (Tr. Ct. No. 1457737)

      The cause heard today by the Court is an appeal from the judgment signed by the
court below on February 27, 2015. After inspecting the record of the court below, it is the
opinion of this Court that there is no reversible error in the judgment. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the judgment of the court below be
affirmed.

The Court orders that this decision be certified below for observance.

Judgment rendered April 21, 2015.

Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.    y